Exhibit 99.1 August 3, 2016 Gregory Panagos Vice President, Investor Relations 856-566-4005 gregory.panagos@amwater.com Maureen Duffy Vice President, Communications 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS SECOND QUARTER 2016 RESULTS · Second quarter 2016 diluted earnings per share increased 13.2 percent to 77 cents compared to the second quarter 2015 · Revenue increased 5.8 percent to $827 million for the quarter · 55,400 new customers to be added through closed and pending regulated acquisitions in 2016 · Affirmed 2016 earnings from continuing operations guidance of $2.75 to $2.85 per diluted common share VOORHEES, N.J., August 3, 2016 – American Water Works Company, Inc. (NYSE: AWK) today reported results for the quarter ended June 30, 2016. "American Water’s employees delivered strong second quarter results, reflecting our employees’ commitment to delivering safe, clean, reliable and affordable water and water services,” said Susan Story, president and CEO of American Water. “Our quarter over quarter growth was primarily driven by continued regulated system investments and improved operational efficiency, both of which significantly benefit our customers. The results also reflect a couple of timing benefits which we experienced during the second quarter. We remain on track to meet our long-term goal of growing earnings at a seven to ten percent CAGR over the five year period of 2016 through 2020. We are affirming our 2016 earnings guidance to be in the range of $2.75 to $2.85 per diluted common share.” Consolidated Results For the second quarter 2016, the company reported net income of $137 million, or 77 cents per diluted common share (“diluted share”), compared to 68 cents per diluted share for the second quarter of 2015, a 13.2 percent increase. For the first six months of 2016, the company reported net income of $219 million, or $1.23 per diluted share, compared to $1.13 per diluted share for the first half of 2015, an 8.8 percent increase.
